Name: Council Regulation (EEC) No 568/86 of 24 February 1986 concerning the application of Protocol No 4, annexed to the Act of Accession of Spain and Portugal, with regard to the mechanism for additional responsibilities within the framework of fisheries agreements concluded by the Community with third countries
 Type: Regulation
 Subject Matter: European construction;  fisheries;  Europe;  cooperation policy
 Date Published: nan

 1.3.1986 EN Official Journal of the European Communities L 55/103 COUNCIL REGULATION (EEC) No 568/86 of 24 February 1986 concerning the application of Protocol No 4, annexed to the Act of Accession of Spain and Portugal, with regard to the mechanism for additional responsabilities within the framework of fisheries agreements concluded by the Community with third countries THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Protocol No 4 annexed thereto, Having regard to the proposal from the Commission, Whereas the Act of Accession provided for the establishment of specific arrangements for fishery products obtained as a complement of fishing activities under fishing agreements concluded by the Community with third countries; Whereas this Regulation applies only to vessels referred to in Protocol No 4; whereas it is appropriate to specify that the vessels in question are those which are registered or enroled in a Member State of the Community and fly the flag of that State; Whereas criteria should be defined for fixing the quantities concerned and allocating them amongst the Member States, on the one hand, and amongst the various undertakings concerned, on the other; Whereas conditions should be laid down to govern the introduction into Community territory of the products covered by these arrangements, HAS ADOPTED THIS REGULATION: Article 1 This Regulation lays down general rules concerning the specific system for the execution of operations carried out as a complement to fishing activities undertaken by vessels registered or enroled in a Member State of the Community and flying the flag of that State, in waters falling under the sovereignty or within the jurisdiction of a third country, hereinafter referred to as waters, within the framework of responsibilities created under fisheries agreements concluded by the Community with the third countries concerned, as defined by Protocol No 4 to the Act of Accession of Spain and Portugal. Article 2 1. These arrangements shall apply only to natural or legal persons established in the Community who operate on their own account a fishing vessel as referred to in Article 1. 2. Any persons referred to in paragraph 1 who apply for the arrangements must possess: (a) an advance import authorization issued by the competent authorities of the Member State, hereinafter referred to as an authorization; and (b) a fishing licence issued by the authorities of the third country concerned giving access to its waters and the resources thereof. Article 3 The quantities referred to in paragraph 3 of Protocol No 4 shall be apportioned among the Member States on the basis of the available volume of the catches allocated to them in the waters of the third countries concerned, account being taken of the relative importance of each category of product thus apportioned within the overall fishing possibilities allocated in the waters of the third country concerned. Article 4 1. The competent authorities of each Member State shall apportion, among the various persons covered by the arrangements referred to in the second paragraph of Protocol No 4, the quantities of products the importation of which may be authorized by the Member State concerned under these arrangements. 2. Authorizations may be issued either once per year to cover all the quantities allocated to the applicant or gradually throughout the year by way of successive partial deduction from the quantity allocated until the latter has been exhausted. 3. The applicant shall present to the competent authorities the contract concluded with the undertaking(s) in the third country concerned or any evidence considered as equivalent by the said authorities. Article 5 1. Before the 10th day of each month, Member States shall communicate to the Commission statistics relating to authorizations issued during the previous month. 2. Member States shall inform the Commission, at its request, of any cases where applications for authorization are refused, together with the reasons for such refusal, with reference to the terms laid down in this Regulation. Article 6 1. Fishery products falling within Chapter 3 of the Common Customs Tariff as referred to in the first indent of the second paragraph of Protocol No 4 which are obtained in the territory of a third country from whole fish, fresh or chilled, caught by a vessel as referred to in Article 1 and landed in the territory of that third country may be released for free circulaton in the customs territory of the Community under partial or total exemption from import duties. 2. The authorization shall lay down the conditions governing processing operations, and in particular:  the quantities of products to be landed directly in the territory of the third contry concerned,  the quantities of fishery products as referred to in paragraph 1, or of equivalent products, to be brought on to the Community markets as a function of the processing coefficients applicable to the operations to be carried out if the coefficients are known or, failing this, of the data available within the Community with regard to operations of the same type. 3. The amount of any import duties to be levied shall be the difference between: (a) the amount of import duties applicable to the fishery products referred to in paragraph 1 released for free circulation; and (b) the amount of import duties which would be applicable to the fish referred to in paragraph 1, necessary for obtaining the fishery products released for free circulation, if they came from the country where they were the object of the processing operation and were released for free circulation at the date of acceptance of the entry for release for free circulation of the fishery products. The amount of these duties, hereinafter referred to as the amount to be deducted, shall be determined in accordance with paragraph 4. 4. The amount to be deducted shall be calculated on the basis of the quantity and species of the whole fish, fresh or chilled, which are landed in the territory of the third country. The calue to be taken into consideration for the calculation of this amount shall be the value of the fish at the date of acceptance of the entry for release for free circulation of the products referred to in paragraph 3 (a). Article 7 1. Whole fish, fresh or chilled, caught by a fishing vessel not flying the flag of a Member State, loaded or transhipped aboard a vessel as referred to in Article 1, whether or not processed under the conditions referred to in the second indent of the second paragraph of Protocol No 4, may be released for free circulation in the customs territory of the Community under partial or total exemption from import duties. 2. The import duty which might fall to be levied on release for free circulation of products falling within Chapter 3 of the Common Customs Tariff and are obtained from fish as referred to in paragraph 1 shall be determined and levied as follows: (a) the customs valuation to be used for determining the amount of the import duties to be levied shall be that of whole fish, fresh or chilled, of the species from which the products declared for free circulation have been obtained, as it would be determined under the rules concerning the valuation of goods for customs purposes if the said fish were presented in the unaltered state to the customs office where the formalities for release for free circulation are completed; (b) the rate of import duty applicable shall be that applying on the date of the customs authorities' acceptance of the entry for release for free circulation or on the date of any other act having the same legal effects as such acceptance, in accordance with the rules in force, to whole fish, fresh or chilled, of the species from which the products entered for free circulation have been obtained. Article 8 1. All operations carried out under these arrangements shall be mentioned in the log book of the vessels concerned. 2. At the end of each fishing period for which a fishing licence has been issued and not later than the end of each period spent in the waters of the third country concerned, the master of the vessel in question must communicate to the authorities of his country an extract from the log book. 3. Member States shall communicate this information to the Commission after due verification. Article 9 Detailed rules for applying these arrangements and, in particular, the procedures for administrative cooperation permitting the control of landing operations outside the customs territory of the Community shall be laid down and the quantities concerned shall be determined in accordance with the procedure laid down in Article 33 of Council Regulation (EEC) No 3796/81 of 29 December 1981 on the common organization of the market in fishery products (1), as last amended by Regulation (EEC) No 3655/84 (2). Article 10 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 February 1986. For the Council The President G. BRAKS (1) OJ No L 379, 31. 12. 1981, p. 1. (2) OJ No L 340, 28. 12. 1984, p. 1.